Citation Nr: 1039313	
Decision Date: 10/21/10    Archive Date: 10/27/10

DOCKET NO.  06-26 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral peripheral 
neuropathy, to include as secondary to service-connected diabetes 
mellitus, type II.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. L. Tarr, Law Clerk






INTRODUCTION

The Veteran served on active duty from January 1968 to September 
1971.

This appeal to the Board of Veterans' Appeals (Board) arose from 
an August 2005 rating decision in which the RO denied service 
connection for bilateral peripheral neuropathy.  In October 2005, 
the Veteran filed a notice of disagreement (NOD).  A statement of 
the case (SOC) was issued in July 2006, and the Veteran filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in August 2006.

For the reasons expressed below, the matter on appeal is being 
remanded to the RO, via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the Veteran when further action, 
on his part, is required. 


REMAND

The Board's review of the claims file reveals that further RO 
action on the claim on appeal is warranted.

The Board notes that the Veteran was diagnosed with type II 
diabetes mellitus in August 2006, and the RO granted service 
connection for that disability in May 2009.  In a July 2008 
statement, a private physician noted that the Veteran's 
peripheral neuropathy was a direct complication of his diabetes; 
however, he provided no rationale to support his finding. 

The Veteran was afforded a VA examination in June 2009.  The 
examiner was unable to offer an etiology opinion; instead, he 
stated that the origin of the Veteran's peripheral neuropathy was 
unclear.  The examiner noted that the Veteran's condition has 
worsened in the last couple of years since the Veteran was 
diagnosed with diabetes mellitus type II.  Further, the examiner 
opined that the Veteran's diabetes may be a contributing factor 
to the Veteran's worsening peripheral neuropathy; however, the 
examiner did not offer any rationale or assess the degree of 
aggravation the Veteran's diabetes has had on his peripheral 
neuropathy.  Since this opinion was inconclusive, the RO 
requested an addendum opinion.  In a November 2009 addendum 
opinion, the previous VA examiner stated that the contribution of 
the Veteran's diabetes mellitus type II to aggravation of the 
Veteran's peripheral neuropathy cannot be determined without 
resorting to mere speculation; however, the examiner did not 
state why such an assessment would be speculative.  Thus, once 
again, the RO asked for a clarifying opinion.  

In the March 2010 opinion, a different VA examiner stated that 
the Veteran's current peripheral neuropathy is not due to his 
diabetes mellitus and there was no objective evidence that the 
Veteran's peripheral neuropathy has worsened since the diabetes 
diagnosis.  This opinion is contradictory to the June 2009 VA 
examiner's finding that the Veteran's peripheral neuropathy has 
worsened in the last couple of years.  Significantly, the June 
2009 VA examination is the only medical evidence of record 
addressing the increase in severity of the Veteran's peripheral 
neuropathy since the August 2006 diagnosis of diabetes mellitus 
type II.  The physician offering the March 2010 opinion did not 
conduct an examination of the Veteran.  Additionally, none of the 
three opinions address the matter of direct service connection 
for peripheral neuropathy.  

As, for the reasons expressed, the medical opinion evidence 
currently of record is inadequate, further examination and 
medical opinion is needed to resolve the claim for service 
connection.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159 (2009); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the RO should arrange for the Veteran to undergo VA 
neurological examination, by an appropriate VA physician, at a VA 
medical facility.  The Veteran is hereby notified that failure to 
report to the scheduled examination, without good cause, may 
result in denial of the claim for service connection for 
bilateral peripheral neuropathy (as the original claim will be 
considered on the basis of the evidence of record).  See 
38 C.F.R. § 3.655 (2009).  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  If the Veteran 
fails to report to the scheduled examination, the RO should 
obtain and associate with the claims file (a) copy(ies) of the 
notice(s) of the date and time of the examination sent to him by 
the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo examination, to 
ensure that all due process requirements are met, and that the 
record before the examiner is complete, the RO should also give 
the Veteran another opportunity to present information and/or 
evidence pertinent to the claim on appeal.  In particular, the RO 
should solicit information or evidence pertaining to medical 
treatment for peripheral neuropathy following the diagnosis of 
type II diabetes mellitus in August 2006.   The RO's letter to 
the Veteran should explain that he has a full one-year period for 
response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 38 
U.S.C.A. § 5103(b)(3) (West Supp. 2009) (amending the relevant 
statute to clarify that VA may make a decision on a claim before 
the expiration of the one-year notice period

Thereafter, the RO should obtain any additional evidence for 
which the Veteran provides sufficient information and, if 
necessary, authorization following the procedures prescribed in 
38 C.F.R. § 3.159 (2009).

The actions identified herein are consistent with the duties to 
notify and assist imposed by the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 
3.159.  However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to ensure 
full VCAA compliance.  Hence, in addition to the actions 
requested above, the RO should also undertake any other 
development or notification action deemed warranted by the VCAA 
prior to adjudicating the claim for service connection for 
bilateral peripheral neuropathy.  

Accordingly, this matter is hereby REMANDED to the RO, via the 
AMC, for the following action:

1.  The RO should send to the Veteran and his 
representative a letter requesting that the 
Veteran provide sufficient information, and 
if necessary, authorization to enable it to 
obtain any additional evidence pertinent to 
the claim on appeal that is not currently of 
record-in particularly, medical records of 
treatment for peripheral neuropathy since 
August 2006.

The RO should also clearly explain to the 
Veteran that he has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).

2.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the current 
procedures set forth in 38 C.F.R. § 3.159.  
All records and responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran of the records that 
were not obtained, explain the efforts taken 
to obtain them, and describe further action 
to be taken.

3.  After all records and/or responses 
received from each contacted entity have been 
associated with the claims file, or, a 
reasonable time period for the Veteran's 
response has expired, the RO should arrange 
for the Veteran to undergo VA neurological 
examination, by an appropriate VA physician, 
at a VA medical facility.  The entire 
claims file, to include a complete copy 
of the REMAND, must be made available to 
the physician designated to examine the 
Veteran, and the report of examination 
should include discussion of the 
Veteran's documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished (with all 
results made available to the examiner prior 
to the completion of his or her report), and 
all clinical findings should be reported in 
detail.

The examiner should clearly indicate whether 
the Veteran has current bilateral peripheral 
neuropathy.  If so, the examiner should 
provide an opinion, consistent with sound 
medical judgment, as to whether it is at 
least as likely as not (i.e., there is a 50 
percent or greater probability) that the 
disability (1) had its onset in or is 
otherwise  medically related to service, or 
(2) was caused or is aggravated (i.e., 
worsened beyond the natural progression of 
the disorder) by service-connected type II 
diabetes mellitus.  If aggravation is found, 
the examiner should attempt to quantify the 
degree of additional disability resulting 
from aggravation.  

In rendering the requested opinions, the 
examiner should specifically consider the 
service treatment records, the July 2008 
private physician statement, the June 2009 VA 
examination report, the November 2009 VA 
addendum opinion, the March 2010 VA opinion, 
as well as the Veteran's contentions.

The examiner should set forth all examination 
findings, along with complete rationale for 
the conclusions reached, in a printed 
(typewritten) report.

4.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain and 
associate with the claims file a copy of any 
notice(s) of the date and time of the 
examination sent to him by the pertinent VA 
medical facility.

5.  To help avoid future remand, the RO must 
ensure that all requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO should 
readjudicate the claim for service connection 
for bilateral peripheral neuropathy, to 
include as secondary to service-connected 
diabetes mellitus, type II,  in light of the 
pertinent evidence and legal authority.

7.  If the benefit sought on appeal remains 
denied, the RO must furnish to the Veteran 
and his representative an appropriate 
supplemental SOC that includes clear reasons 
and bases for all determinations, and afford 
them the appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is not 
the Board's intent to imply whether the benefits requested should 
be granted or denied.  The Veteran need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The 
law requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other 





appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2009).


